Citation Nr: 1527245	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.
 
3.  Entitlement to service connection for a respiratory disability, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to January 1974 and from April 1974 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In March 2014, the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the Veteran's diagnosed low back disabilities weighs against the claim.  Arthritis was not manifest to a compensable degree within one year of separation from service.  

2.  A psychiatric disability was not manifest during active service, a psychosis was not manifest within one year of discharge from active service, and the only medical opinion evidence to address the relationship between any diagnosed psychiatric disorder and service weighs against the claim.

3.  A respiratory disability was not manifest during active service, and the only medical opinion evidence to address the relationship between any diagnosed psychiatric disorder and service weighs against the claim.  There is no objective evidence that the Veteran was exposed to asbestos in service and he is not diagnosed with an asbestos related disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met and lumbar spine arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1101 , 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a respiratory disability, to include as a result of asbestos exposure, are not met.  §§ 1101 , 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2009, September 2009, and in April 2014. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, such as arthritis or psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran contends that he has lumbar spine, psychiatric, and respiratory disabilities as a result of service.  He reported that during active service in Germany he fell down a hill and sustained a back injury with loss of consciousness.  At the hearing in June 2013, he reported having re-injured his back in the 1980s and having had traumatic experiences and mental health problems in service, associated with the death of his mother and witnessing fellow servicemen overdose on drugs and jump out of windows, including servicemen who had died.  He also testified that he had been exposed to asbestos and unknown substances while working in old warehouses in Germany and that his spouse noted he had difficulty breathing at night. 

The Board has reviewed the medical evidence and the record in its entirety, but will not discuss all of the evidence with specificity.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007) (Board is presumed to have considered all evidence presented in the record and is not required to specifically discuss every piece of evidence).

Lumbar Spine Disability

Service medical records show the Veteran requested a shaving profile and complained of lower right-sided back pain in June 1974.  A diagnosis of mild muscle strain was provided.  An October 1974 discharge examination revealed normal spine evaluations.  In the accompanying report of medical history, the Veteran indicated that he did not have, nor had he ever had, arthritis or recurrent back pain.

In a March 1987 letter, K.E. Vogel, M.D. noted he saw the Veteran for evaluation of lumbosacral, right leg and groin, cervical, and right arm pain and dizziness. The Veteran related being in good health until May 22, 1986, when, while at work, he was struck in the right leg by a large roller and pinned against a partition.  He had immediate pain.  The Veteran denied all previous injuries.  

Private hospital records dated in April 1987 show that the Veteran underwent a laminectomy of the L3-4 disk on the right and the L4-5 disk, bilaterally, for herniated lumbar disks.

In a January 1988 Social Security Administration disability report, the Veteran indicated that his back pain first bothered him on May 22, 1986.  He reported that his condition finally made him stop working on August 17, 1987, because of pain in the lower legs and head made him dizzy.  The Veteran reported that he was seeing a doctor for the lower back since July 1986.  He had disc surgery on the lower back and reported that he had an injury to his back and legs while working.  

In a September 1988 medical report, Dr. D. Steiner stated that he saw the Veteran on one occasion in June 1986.  At that time, the Veteran gave a history of having had an injury on May 28, 1986 from employment as a chipper operator.  The Veteran was pinned down by a machine and while trying to get out, he twisted his back.  Dr. Steiner stated that it was his impression that the Veteran had a pseudoarthrosis of the L5 vertebra which also had a superimposed lumbosacral strain.  

A December 1988 VA examination report notes that the Veteran presented for disability determination pertaining to back injury, high blood pressure, and dizziness.  The report shows that the Veteran noted doing some lifting work in the Army, and then he worked in a sugar refinery doing a lifting job of about 100 pound bags, and then he worked in a timber mill until September 1988.  The Veteran reported that he was suffering from severe low back pain since 1986.  He alleged that while at work, he was involved in a heavy roller accident, which resulted in paralysis of both lower extremities and pain in the lower back area.  He was taken to the hospital and underwent a laminectomy.  He went back to work in June 1988.  However, while pulling heavy logs, he again had low back pain.  The impression was low back pain with L-3, L-4, and L-4, L-5, disk lesion bilaterally, more marked on the right side, essential hypertension, vertigo, and dizziness, possibly secondary to above.   

In an April 2005 private medical record, W. Hawkins, M.D., noted that the Veteran was involved in an on-the-job injury on September 20, 2003.  He was coming down a ladder, missed the last rung, and fell, injuring his back.  He had a past history of having a back injury 20 years prior for which he had surgery and had been doing well in the workforce since that surgery.  The diagnosis was lumbar disk herniation, lumbar radiculopathy, and myofascial pain.  

In a June 2005 letter, W. R. Francis, Jr., M.D. noted that the Veteran presented with a history of being injured on September 20, 2003, injuring his lower back and having rather significant leg pain.  He also noted that the Veteran had a history of a previous laminectomy in 1985 that was totally unrelated to the current problem.  Incidental to that, the Veteran stated that he recovered from that operative procedure and was back at work full-time.  

An August 2009 VA anesthesia consultation notes that the Veteran reported many year history of low back pain, falls while in the military, a fall from a ladder in 2003, and a lumbar fusion in 2005.  He also had a laminectomy in 1989.  

A December 2009 VA anesthesia pain clinic record notes that the Veteran stated his back pain began after a fall from a ladder in 2003.  He underwent a lumbar laminectomy in 1989 and fusion in 2005.  

An October 2011 and a February 2012 VA anesthesia pain clinic notes that the Veteran was seen for follow up of chronic low back pain and radicular pain.  

A July 2012 VA examination report shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine with radiculopathy.  The examiner opined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had a back strain in 1974 and recovered.  He was evaluated in October 1974 for discharge and that document, signed by the Veteran, showed him as being in good health.  The Veteran worked and a document for work was signed by the Veteran as being in good health. 

A May 2014 VA back examination report shows that the examiner reviewed the claims file and considered the Veteran's contentions.  The diagnosis was degenerative joint disease of the lumbar spine with radiculopathy and status post lumbar diskectomy.  The Veteran reported a history to include that in the 1970s he injured his back and was treated, in the 1980s he had diskectomies at L3-4 and L4-5, and in 2003 he had another surgery.  The examiner opined that the Veteran's claimed lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of that opinion, the examiner discussed that the Veteran was seen only once in June 1974 for the back and his discharge examination in October 1974 was negative for any back condition.  Further, the examiner noted that on another examination in December 1988, the Veteran stated that he injured his back lifting 100 pound bags in a lumber mill in September 1988.  The examiner opined that the Veteran's current back condition was probably related to the lumber mill back injury.  

Initially, the Board finds that it cannot be concluded that a chronic lumbar spine disability was shown in service.  There is a single complaint of low right sided back pain and corresponding diagnosis of mild muscle strain.  However, there is no additional competent medical evidence of any complaints, symptoms, findings, or diagnosis of a chronic lumbar spine disability in service.  In addition, the October 1974 separation examination found no clinical abnormalities of the spine.  The Veteran denied recurrent back pain at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2014). The Board notes that the medical evidence of record shows the Veteran's first complaints pertaining to the lumbar spine following service were in 1986, in relation to a work related injury, and well after separation from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

In none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits in July 2009, did the Veteran ever mention that he had pain in his lumbar spine during or since service, or that lumbar spine pain was in any way related to service.  In fact, the Board finds of significance the fact that while seeking medical treatment, the physicians always note that the Veteran related the lumbar spine symptoms to post-service work related injuries.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's lumbar spine disability and service weighs against the claim.  The Board finds that the May 2014 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's lumbar spine disabilities are related to post-service work-related injuries and are not related to service or any incident during service.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the lumbar spine until no earlier than 1986.  In fact, a March 1987 letter from private physician, Dr. Vogel, noted that the Veteran related being in good health until May 22, 1986, when, while at work, he was struck in the right leg by a large roller and pinned against a partition.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a lumbar spine disability because diagnosing lumbar spine disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, or personal assault, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself. 38 C.F.R. § 3.304(f) (2014); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The service medical records are negative for complaints, findings, or diagnosis of a psychiatric disability.   An October 1974 discharge examination revealed a normal psychiatric evaluation.  In the accompanying report of medical history, the Veteran indicated that he did not have, nor had he ever had, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort.

An October 2003 medical record notes that a review of systems was negative for anxiety/depression.  A February 2004 medical record notes that the Veteran did not report any psychiatric problems.  

A January 2010 VA psychiatry record shows that the Veteran reported the death of his first wife in 2004 resulted in worsening of his psychiatric symptoms.  He stated he never saw a psychiatrist.  He was in service in Germany and experienced people overdosing on heroin and jumping out windows.  He stated he fell on stones and had loss of consciousness for a few minutes.  The impression was depression. 

An April 2010 VA mental health record notes that the Veteran saw himself as victimized, especially by the military.  He thought of times his sergeant and others in life yelled at him for no apparent reason.

A May 2010 VA mental health record notes that the Veteran believed VA should be paying him, and that VA should pay any veteran in financial troubles.  

A July 2010 VA mental health record notes an impression of traits of PTSD, but that the examiner could not define a specific stressor.  

In a November 2010 VA psychology addendum, the VA psychologist noted that the Veteran's symptoms began years ago.  The Veteran said he went through difficult experiences in Germany and had problems with military life, and he lost his mother while in Germany.  He saw someone overdose and die of drugs while overseas.  His NCO gave him a hard time.  He saw someone jump from a window in a suicide attempt.  The diagnoses included anxiety disorder, depression, rule out transient psychosis, and rule out mixed personality disorder with cluster A.  

A December 2010 VA psychiatry record notes that the Veteran was having more problems with stress recently.  His mother-in-law passed away recently.  He had problems with pain and disc disease in his neck.  He reported that he was always going to the doctor.  He had health issues and personal problems and at time felt like giving up.  The impression was depression, anxiety, which were still with severe PTSD symptoms.  

A May 2012 VA psychiatry notes shows that the Veteran was diagnosed with depression and anxiety, psychosis, and traits of PTSD.  

A July 2012 VA medical record problem list shows that the Veteran had a mood disorder due to a general medical condition, depressive disorder, and anxiety state.  

A May 2014 VA mental disorders examination report shows that the Veteran is diagnosed with anxiety disorder, not otherwise specified (NOS).  The examiner noted a review of the claims file, discussed pertinent evidence, and conducted a thorough examination of the Veteran.  The Veteran stated that while serving in Germany, he fell while running on a hill and hit his head on a rock.  The Veteran stated that his wife noticed he had some memory problems after that fall.  The Veteran stated that he had a medical examination for that fall and was told it was related to a back problem.  The Veteran stated that his first psychiatric evaluation was by a civilian psychiatrist due to problems with anger, but he stopped seeing the doctor after he got a job and his wife got pregnant.  The VA examiner opined that the Veteran's psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was insufficient evidence to support a relationship.  The Veteran made no mention during the examination of his history noted in VA medical records of witnessing overdoses or service men jumping out of windows and dying.  The examiner further stated that the Veteran was provided with several opportunities during the examination specifically to provide all pertinent history. 

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.

While the evidence suggests that the Veteran has PTSD, the diagnosis or impression is more often referred to as traits of PTSD in the medical records.  VA medical records have indicated that a specific stressor cannot be identified.  In fact, there is no competent evidence of record corroborating the alleged in-service stressors identified by the Veteran, who is not shown to have engaged in combat with the enemy during service, and who has not alleged a personal assault during service.  Therefore, the Board finds that service connection for PTSD must be denied as the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  And even if the Board were to find that a diagnosis of PTSD were warranted, the evidence does not corroborate any stressor during service, and the medical evidence has been unable to attribute a diagnosis of PTSD to any corroborated stressor.

With regard to additional diagnosed psychiatric disabilities, the Veteran's service medical records are negative for complaints, findings, symptoms, or diagnoses of any psychiatric disability.  Post-service evidence first shows that the Veteran had psychiatric symptoms in 2010.  Records from 2003 and 2004 show that the Veteran denied or did not report psychiatric symptoms.  That time period of over 25 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, that period of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the only medical opinion evidence of record does not support a nexus to service of any of the Veteran's diagnosed psychiatric conditions.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Veteran is competent to report symptoms of a psychiatric disability, he is not competent to relate a psychiatric disability to active service as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Respiratory Disability

In addition to the above, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to asbestos claims.  However, VA has issued a circular on asbestos-related diseases.  That Circular provides guidelines for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under those guidelines.  Ennis v. Brown, 4 Vet. App, 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for service connection for diseases alleged to be related to asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); VAOGCPREC 04-00 (2000), 65 Fed. Reg. 33422 (2000).

The service medical records are negative for complaints, findings, or diagnosis of any respiratory disability and they are negative for evidence of exposure to asbestos.  An October 1974 discharge examination revealed a normal chest evaluation.  In the accompanying report of medical history, the Veteran indicated that he did not have, nor had he ever had, chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.

There is no evidence in the service personnel records that the Veteran was exposed to asbestos during active service, despite the Veteran's assertions that he had been exposed to unknown substances while working in old warehouses in Germany.

A December 2009 VA primary care record notes that the Veteran had chest pain with inspiration and mild shortness of breath.  He was assessed with bronchitis.  

A September 2010 VA medical record notes that the Veteran was assessed with chest pain and shortness of breath.  

A January 2011 VA primary care medical record notes that the Veteran had no history of chronic cough, shortness of breath, or wheezing.  On examination, the Veteran's chest appeared normal and lungs were clear to auscultation bilaterally.  

In June 2012, the Veteran underwent a VA sleep study procedure.  In July 2012, a VA respiratory therapist provided the Veteran with a CPAP based on diagnosed obstructive sleep apnea.

In a May 2014 VA respiratory examination report, the VA examiner concluded that the Veteran did not have a diagnosed respiratory condition.  The history given by the Veteran was that he denied any respiratory problems, denied shortness of breath or cough, denied asthma and had not been diagnosed with chronic obstructive pulmonary disorder.  The Veteran stated that while in service he used to work in a warehouse in Germany, which had a lots of asbestos in the building.  He had never been diagnosed with asbestosis.  The Veteran was also not found to have any pulmonary conditions.  The examiner referred to a November 2013 chest x-ray that was undertaken for complaints of congestion, rhonchi, and wheezing.  The lungs were well-inflated and there was no infiltrate or effusion or focal lung lesions seen.  The impression was a negative chest x-ray.  Pulmonary function testing was performed.  With regard to sleep apnea, the examiner found that the Veteran was diagnosed with obstructive sleep apnea in 2012.  The Veteran stated that he had been snoring and had apneic spells since about 2002.  In 2012, he had a sleep study and was diagnosed with sleep apnea.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that any respiratory disability, including sleep apnea or shortness of breath or asbestosis was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale include that the Veteran's service medical records did not contain any complaints of respiratory problems.  The Veteran denied any respiratory problems and stated that his sleep apnea began in 2002, many years after service.  He denied any shortness of breath or wheezing or coughing.  His chest x-ray was normal and did not show any evidence of asbestosis.  The VA examiner noted that the Veteran smoked cigarettes for about 18 years.  

After a review of the competent evidence, the Board finds that service connection is not warranted for a respiratory disability, to include as a result of asbestos exposure, and to include sleep apnea.  The service medical records do not show complaints, finding, treatment, or any diagnosis related to a respiratory disability while in service, to include at the time of the separation examination.
 
The post-service evidence does not show symptoms related to a respiratory disability until December 2009 and sleep apnea was not until the Veteran underwent a private sleep evaluation in January 2008.  Notably, that first indication of sleep apnea is over 10 years after he left active duty.  The Veteran underwent a June 2012  sleep study and was found to have obstructive sleep apnea.  The gap in complaints and treatment sought for any respiratory disability weighs against the Veteran's claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between any respiratory disability and service weighs against the claim.  The Board finds that the May 2014 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service.  Furthermore, although the Veteran has claimed exposure to asbestos in service, he has not been diagnosed with any asbestos-related respiratory disability, so the Board finds that service connection for a respiratory disability based on exposure to asbestos is not warranted.

While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to relate a respiratory disability to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a psychiatric disability is denied.
 
Service connection for a respiratory disability, to include as a result of asbestos exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


